


AMENDMENT
TO
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
MANNING & NAPIER GROUP, LLC
(A Delaware Limited Liability Company)


This First Amendment (this “Amendment”) to the Amended and Restated Limited
Liability Company Agreement of Manning & Napier Group, LLC, a Delaware limited
liability company (the “Company”), is entered into as of December 1, 2013 (the
“Effective Date”), by and among the undersigned Members of the Company.
RECITALS
WHEREAS, the Members entered into the Amended and Restated Limited Liability
Company Agreement effective as of October 1, 2011 (the “Original Agreement”);
WHEREAS, the M&N Group Holdings Operating Agreement shall be amended on even
date herewith;
WHEREAS, MNA Advisors, Inc. (“MNA Advisors”), a member of M&N Group Holdings, is
a party to that certain Amended and Restated Shareholders Agreement dated
November 23, 2011, as amended effective November 23, 2011, which agreement shall
be amended on even date herewith (the “MNA Shareholder Agreement”);
WHEREAS, Manning & Napier Capital Company, L.L.C. (“MNCC”), a Member of the
Company, is a party to that certain Amended and Restated Operating Agreement
dated November 23, 2011, which agreement shall be amended on even date herewith
(the “MNCC Operating Agreement”);
WHEREAS, in conjunction with the amendments to the M&N Group Holdings Operating
Agreement, the MNA Shareholder Agreement, and the MNCC Operating Agreement, the
Members desire to amend the Original Agreement as provided herein;
WHEREAS, pursuant to Section 13.01 of the Original Agreement, the Original
Agreement may be amended with the written consent of the Managing Member and M&N
Group Holdings; and
NOW, THEREFORE, for good and valuable consideration and intending to be legally
bound hereby, the undersigned Members agree as follows:
1.     Definitions.    Any capitalized term used, but not defined, in this
Amendment shall have its respective meaning as set forth in the Original
Agreement.




--------------------------------------------------------------------------------




2.    Amendments. From and after the Effective Date, Section 9.06 shall be
amended and restated in its entirety to read as follows:
“9.06    Redemption.
(a) Permissive Redemption. The Managing Member shall have the sole discretion to
approve any request for redemption of any Unit. Notwithstanding the foregoing,
no redemption shall be permitted unless:
(i)    the conditions to a Transfer in Section 9.03 are satisfied with respect
to the redemption as if the redemption were a Transfer;
(ii)    the Requesting Member provides the Managing Member a written request for
redemption at least 60 calendar days in advance of the requested redemption
date;
(iii)    the redemption price is established not earlier than 60 calendar days
after the Managing Member’s receipt of such written request; and
(iv)    the redemption, if granted, together with “transfers” (within the
meaning of Section 7704 of the Code) previously effectuated during the Fiscal
Year of the Company (other than transfers described in Treasury Regulation
Section 1.7704-1(e)) does not exceed 10% of the total interests in the Company’s
capital or profits.
The Managing Member may elect to waive one or more of (i)-(iv) if a written
opinion is received by the Company’s tax counsel, in a form reasonably
satisfactory to the Managing Member, that the proposed redemption will not
adversely cause the Company to constitute a “publicly traded partnership” within
the meaning of Section 7704 of the Code.
(b) Mandatory Redemption.
(i)    Notwithstanding Section 9.06(a) above, in the event that (i) MNA Advisors
elects to purchase Unvested Shares (as defined in the MNA Shareholder Agreement)
pursuant to Article 8 of the MNA Shareholder Agreement, in which event M&N Group
Holdings will redeem a proportionate share of MNA Advisors’ interests in M&N
Group Holdings pursuant to Section 9.06(b) of the M&N Group Holdings Operating
Agreement or (ii) MNCC elects to purchase Unvested Percentage Interests (as
defined in the MNCC Operating Agreement) pursuant to Article XI of the MNCC
Operating Agreement, then the Company shall redeem a proportionate share of M&N
Group Holdings’ Units or MNCC’s Units, as applicable, in the Company. The
purchase price for the redeemed Units will be the purchase price for the
applicable Unvested Shares or Unvested Percentage Interests determined pursuant
to Section 8.2 of the MNA Shareholder Agreement or Section 11.2 of the MNCC
Operating Agreement. The purchase price shall be payable on the same terms as
the purchase price for the applicable Unvested Shares or Unvested Percentage
Interests determined pursuant to Section 8.3 of the MNA Shareholder Agreement or
Section 11.3 of the MNCC Operating Agreement. The closing date shall be the
closing date for the purchase of the applicable Unvested Shares or Unvested
Percentage Interests. MNA Advisors or MNCC shall provide written notice to the
Company of




--------------------------------------------------------------------------------




its election to purchase Unvested Shares or Unvested Percentage Interests, which
notice shall include the purchase price, terms of payment, and closing date, at
least 10 days prior to the closing date.
(ii)     Units that have been redeemed by the Company pursuant to Section
9.06(b) above will be re-issued by the Company, as determined by the Managing
Member (and its Compensation Committee), at a meeting of the Managing Member’s
Compensation Committee (the next regularly scheduled or a special meeting) to
employees of the Company or its Affiliates. The Managing Member will issue
equity in the Managing Member to such employees rather than Units in the Company
and a corresponding number of Units will be issued to the Managing Member. Such
Units may be issued with such designations, preferences and rights and other
terms and conditions (such as vesting) as shall be fixed by the Managing Member
by resolution thereof. All issuances of Units shall require the prior approval
of the Managing Member.
3.    Miscellaneous Provisions
(a)    This Amendment shall constitute and evidence the consent of the Managing
Member, M&N Group Holdings, and any other undersigned Members to this Amendment
within the meaning of Section 13.01 of the Original Agreement.
(b)     Except as expressly amended hereby, the terms and conditions of the
Original Agreement are hereby ratified and confirmed, and shall continue in full
force and effect. In the event of any conflict or inconsistency between the
terms set forth herein and the terms of the Original Agreement, the terms
contained in this Amendment shall control.
(c)    This Amendment shall be governed by, and construed in accordance with,
the laws and decisions of the State of Delaware, without regard to conflict of
law rules applied in such State.
(d)     This Amendment constitutes the entire understanding among the parties
hereto. No waiver or modification of the provisions of this Amendment shall be
valid unless it is in writing and executed pursuant to Section 13.01 of the
Original Agreement and then, only to the extent therein set forth.
(e)    This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement binding on the Members and the Board. For purposes of
this Amendment, any signature hereto transmitted by facsimile or e-mail (in PDF
format) shall be considered to have the same legal and binding effect as any
original signature hereto.
[THE NEXT PAGE IS THE SIGNATURE PAGE.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.


MANAGING MEMBER:
MANNING & NAPIER, INC.




By:     /s/ Richard B. Yates        
Name: Richard B. Yates
Title: Corporate Secretary




M&N GROUP HOLDINGS, LLC




By:     /s/ William Manning        
Name: William Manning
Title: Managing Member




MANNING & NAPIER CAPITAL COMPANY, LLC




By:     /s/ Michelle Thomas        
Name: Michelle Thomas
Title: Corporate Secretary


